Citation Nr: 1501934	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-05 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased initial evaluation higher than 10 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to February 1971, and from September 1974 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 decision by the Department of Veteran's Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In April 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of that hearing is associated with the Veteran's Virtual VA file.  

This matter was remanded in May 2014 so that the Veteran could be afforded a new VA medical examination in connection with his claim.  On July, 7, 2014, the Veteran submitted for a new VA examination and a copy of the resulting examination report has been associated with the Veteran's VBMS file.  


REMAND

Any pertinent evidence submitted by a veteran or representative which is accepted by the Board, must be referred to the agency of original jurisdiction (AOJ) for review, unless the procedural right to such a review is waived by the veteran or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral.  See 38 C.F.R. § 20.1304 (2014); Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

On November 3, 2014, the Veteran was issued a supplemental statement of the case (SSOC) in connection with his claim for an increased initial rating for his service-connected PTSD.  On November 6, 2014, the Veteran contacted VA via telephone with regard to signing a waiver of procedural rights in connection with his appeal.  A record of that telephone exchange indicates that the Veteran wished to see the SSOC before signing any waiver and returning his appeal to the Board.

On November 23, 2014, the Veteran submitted a SSOC notice response indicating that he had additional evidence to submit in support of his appeal and requesting that VA wait the full 30-day period so that he may submit additional information or evidence.  The same day, the Veteran submitted additional evidence, to include lay statements concerning his occupational and social impairment as a result of his service-connected PTSD.  Neither the Veteran nor his agent submitted a written waiver of AOJ consideration of this evidence.  As such, a remand is required for the AOJ to review the newly submitted evidence in the first instance.    

Accordingly, the case is REMANDED for the following action:

1. Complete any additional development suggested by the newly submitted evidence.

2. Consider the issue on appeal in light of all information and evidence, including the evidence received since the issuance of the most recent SSOC in November 2014.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a new SSOC and be afforded an opportunity to respond before the record is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




